
	
		I
		111th CONGRESS
		1st Session
		H. R. 2829
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Carson of Indiana
			 (for himself, Mr. Kennedy,
			 Mr. Stark,
			 Mr. Davis of Illinois,
			 Ms. Norton,
			 Mr. Rush, Mr. Gutierrez, Ms.
			 Jackson-Lee of Texas, Mr. Lewis of
			 Georgia, Mr. Al Green of
			 Texas, Ms. Lee of
			 California, Ms. Fudge,
			 Ms. Edwards of Maryland, and
			 Mr. Meeks of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure prompt access to Supplemental Security Income,
		  Social Security disability, and Medicaid benefits for persons released from
		  certain public institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Recidivism Reduction
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)There are an estimated 300,000 mentally ill
			 individuals in State and Federal prisons.
			(2)According to the
			 Bureau of Justice Statistics, nearly 15 percent of men and 31 percent of women
			 in jails have serious mental illnesses.
			(3)According to
			 surveys completed by the Bureau of Justice Statistics, 16.3 percent of jail
			 inmates self-reported a mental health condition or an overnight
			 stay in a mental hospital in their lifetime and 60.5 percent of
			 local jail inmates self-reported they had symptoms of a mental illness.
			(4)Access to Federal
			 disability and health care benefits is a critical component of the successful
			 re-entry into the community of indigent individuals with disabilities who are
			 released from jail, prison, juvenile detention, or other correctional
			 facilities.
			(5)As a matter of
			 public safety, individuals with disabilities released from correctional
			 facilities must be reinstated in the Federal benefit programs that are designed
			 to provide the health services and financial supports on which they
			 rely.
			(6)Individuals with
			 disabilities who live in extreme poverty and who are too disabled to work after
			 release from correctional facilities require government supports such as Social
			 Security Disability Insurance (SSDI), Supplemental Security Income (SSI), or
			 Medicaid to maintain health and to safely transition from correctional
			 facilities into the community.
			(7)It is the policy
			 of the United States to provide individuals with disabilities assistance in
			 leading healthy and productive lives.
			(8)On average,
			 mentally ill inmates serve 103.4 months in State prison until their release, as
			 compared to 88.2 months for other inmates. Yet, their SSI benefits terminate
			 after 12 consecutive months of their incarceration. On average, it takes 93
			 days to reinstate those benefits.
			(9)Health care
			 benefits are especially important to low-income individuals with disabilities
			 who often cannot afford private market insurance and who are at great risk of
			 incurring exorbitant costs for health care. SSI beneficiaries who lose benefits
			 because of incarceration may also lose Medicaid coverage.
			(10)Without prompt
			 access to Federal disability benefits on their release, individuals with
			 psychiatric disabilities who come into contact with the criminal justice system
			 often become trapped in many cycles of arrest, release, destitution,
			 deterioration, and re-arrest.
			(11)Recidivism rates
			 for mentally ill offenders are very high. A Bureau of Justice Statistics report
			 found that over 3/4 of mentally ill inmates had been
			 sentenced to time in prison or jail or were on probation at least once before
			 their current sentence.
			(12)Among the
			 mentally ill, 52 percent of State prison inmates, 54 percent of jail inmates,
			 and 49 percent of Federal prison inmates reported 3 or more prior sentences to
			 probation or incarceration.
			3.Supplemental
			 security income benefits
			(a)Reinstatement or
			 resumption of benefits on release of inmate from
			 incarcerationSection 1631 of the Social Security Act (42 U.S.C.
			 1383) is amended by adding at the end the following:
				
					(q)(1)(A)(i)Eligibility for benefits under this title
				shall be reinstated in any case where the Commissioner determines that an
				individual described in clause (ii) has filed a request for reinstatement
				meeting the requirements of subparagraph (B)(i) during the period described in
				clause (iii). Reinstatement of eligibility shall be in accordance with the
				terms of this paragraph.
								(ii)An individual is described in this clause
				if—
									(I)before the month in which the individual
				files a request for reinstatement—
										(aa)the individual was eligible for benefits
				under this title on the basis of disability; and
										(bb)the individual thereafter was ineligible
				for such benefits because the individual was an inmate of a jail, prison, penal
				institution, or correctional facility for a period of 12 or more consecutive
				months;
										(II)the individual is blind or disabled, and
				the individual’s blindness or disability renders the individual unable to
				perform substantial gainful activity; and
									(III)the individual meets the nonmedical
				requirements for eligibility for benefits under this title.
									(iii)(I)Except as provided in subclause (II), the
				period prescribed in this clause with respect to an individual is 36
				consecutive months beginning with the month following the most recent month for
				which the individual was ineligible for benefits under this title before the
				period of ineligibility described in clause (ii)(I)(bb).
									(II)In the case of an individual who fails to
				file a reinstatement request within the period described in subclause (I), the
				Commissioner may extend the period if the Commissioner determines that the
				individual had good cause for the failure to so file.
									(B)(i)(I)A request for reinstatement shall be filed
				on such form, and contain such information, as the Commissioner may
				prescribe.
									(II)A request for reinstatement shall include
				express declarations by the individual stating that the individual meets the
				requirements specified in subclauses (II) and (III) of subparagraph
				(A)(ii).
									(III)A request for reinstatement shall include
				an express declaration by a health care professional that the individual is
				blind or disabled.
									(ii)A request for reinstatement filed in
				accordance with this paragraph may constitute an application for benefits in
				the case of any individual who the Commissioner determines is not eligible for
				reinstated benefits under this paragraph.
								(C)In determining whether an individual meets
				the requirement of subparagraph (A)(ii)(II), the provisions of section
				1614(a)(4) shall apply.
							(D)(i)Eligibility for benefits reinstated under
				this paragraph shall commence with the benefit payable for the month in
				which—
									(I)a request for reinstatement is filed;
				or
									(II)if the request is filed before the
				individual is discharged or released from a jail, prison, detention center, or
				correctional facility, the individual is so discharged or released.
									(ii)(I)Subject to subclause
				(II), the amount of benefit payable for any month pursuant to the reinstatement
				of eligibility under this paragraph shall be determined in accordance with the
				provisions of this title.
									(II)The benefit under this title payable
				for any month pursuant to a request for reinstatement filed in accordance with
				subparagraph (B) shall be reduced by the amount of any provisional benefit paid
				to the individual for the month under subparagraph (G).
									(E)Whenever an individual’s eligibility
				for benefits under this title is reinstated under this paragraph, eligibility
				for the benefits shall be reinstated with respect to the individual’s spouse if
				the spouse was previously an eligible spouse of the individual under this title
				and the Commissioner determines that the spouse satisfies all the requirements
				for eligibility for the benefits except requirements related to the filing of
				an application. The provisions of subparagraph (D) shall apply to the
				reinstated eligibility of the spouse to the same extent that they apply to the
				reinstated eligibility of the individual.
							(F)An individual to whom benefits are
				payable under this title pursuant to a reinstatement of eligibility under this
				paragraph for 12 months shall, with respect to benefits so payable after such
				12th month, be deemed for purposes of subparagraph (A)(ii)(II)(aa) to be
				eligible for such benefits on the basis of an application filed
				therefor.
							(G)(i)An individual described in subparagraph
				(A)(ii) who files a request for reinstatement in accordance with the provisions
				of subparagraph (B)(i) shall be eligible for provisional benefits payable in
				accordance with this subparagraph, unless the Commissioner determines that the
				individual does not meet the requirements of subparagraph (A)(ii)(I) or that
				the individual's declaration under subparagraph (B)(i)(II) is false. Any such
				determination by the Commissioner shall be final and not subject to review
				under paragraph (1) or (3) of subsection (c).
								(ii)The amount of the provisional benefit shall
				equal the amount of the benefit that was payable to the individual under this
				title for the month before the most recent period of ineligibility described in
				subparagraph (A)(ii)(I)(aa).
								(iii)Provisional benefits shall end when the
				Commissioner makes a determination regarding the individual's eligibility for
				reinstated benefits.
								(iv)In any case in which the Commissioner
				determines that an individual is not eligible for reinstated benefits, any
				provisional benefits paid to the individual under this subparagraph shall not
				be considered a liability or subject to recovery as an overpayment, unless the
				Commissioner determines that the individual knew that the individual did not
				meet the requirements of subparagraph (A)(ii).
								(2)In the case of an individual whose
				benefits under this title are suspended because the individual is an inmate of
				a jail, prison, penal institution, or correctional facility, payment of such
				benefits shall resume on the date the individual is released from the jail,
				prison, penal institution, or correctional facility.
						(3)For purposes of this subsection, the
				term benefits under this title includes State supplementary
				payments made pursuant to an agreement under section 1616(a) of this Act or
				section 212(b) of Public Law
				93–66.
						.
			(b)Cooperation of
			 penal institutions in providing notice of pending release of inmate and in
			 assisting soon To be released inmates in having benefits resumed
				(1)In
			 generalSection 1611(e)(1)(I)(i) of such Act (42 U.S.C.
			 1382(e)(1)(I)(i)) is amended—
					(A)in subclause (I),
			 by inserting and scheduled release after
			 commencement; and
					(B)in subclause
			 (II)—
						(i)by
			 inserting (other than scheduled release information) before
			 to the Commissioner;
						(ii)by
			 inserting (other than scheduled release information) before
			 after 30 days; and
						(iii)by
			 inserting except that the Commissioner shall not make a payment under
			 this subclause to an institution if the institution does not furnish scheduled
			 release information at least 30 days before the scheduled release or does not
			 have in place personnel and procedures to inform and assist inmates scheduled
			 to be released in applying to have their benefits under this title
			 resumed before the period.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 1
			 year after the date of the enactment of this Act.
				(3)Notice of
			 requirement to furnish information about scheduled release of
			 inmatesThe Commissioner of Social Security shall notify each
			 institution with which the Commissioner has entered into an agreement under
			 section 1611(e)(1)(I)(i) of the Social Security Act of the payment restriction
			 added by paragraph (1) of this subsection.
				(c)Notice and
			 training related to pre-release agreementsSection 1611(e)(1)(I)
			 of such Act (42 U.S.C. 1382(e)(1)(I)) is amended by adding at the end the
			 following:
				
					(v)The Commissioner shall biennially
				notify each State or local institution comprising a jail, prison, penal
				institution, or correctional facility, and any other State or local institution
				a purpose of which is to confine individuals as described in section
				202(x)(1)(A)(ii) of the availability of the agreements provided for in this
				subparagraph.
					(vi)The Commissioner shall, from time to
				time, offer institutions described in clause (v) training in entering into the
				agreements provided for in this subparagraph.
					(vii)Within 6 months after the end of
				each fiscal year, the Commissioner shall submit to the Congress a written
				report on the activities conducted pursuant to this subparagraph during the
				fiscal
				year.
					.
			(d)Effective
			 dateExcept as provided in subsection (b)(2), the amendments made
			 by this section shall take effect on the date of the enactment of this Act, and
			 shall apply to benefits payable for months beginning after such date.
			4.Social Security
			 benefits
			(a)Pre-release
			 procedures for disabled prisoners and other individuals
				(1)In
			 generalSection 202(x) of the Social Security Act (42 U.S.C.
			 402(x)) is amended by adding at the end the following new paragraph:
					
						(4)The Commissioner shall develop a
				system under which an individual whose disability insurance benefits under
				section 223 or other benefits under this section based on disability have been
				suspended under this subsection by reason of confinement in an institution
				comprising a jail, prison, penal institution, or correctional facility, or
				comprising any other institution a purpose of which is to confine individuals
				as described in paragraph (1)(A)(ii), can apply for resumption of such benefits
				prior to cessation of such
				confinement.
						.
				(2)Effective
			 dateThe Commissioner of Social Security shall implement the
			 system described in section 202(x)(4) of the Social Security Act (as added by
			 this subsection) not later than 180 days after the date of the enactment of
			 this Act.
				(b)Cooperation of
			 penal institutions in providing notice of pending release of inmate and in
			 assisting soon To be released inmates in having benefits resumed
				(1)In
			 generalSection 202(x)(3)(B)(i) of such Act (42 U.S.C.
			 402(x)(3)(B)(i)) is amended—
					(A)in subclause (I),
			 by inserting and scheduled release after
			 commencement; and
					(B)in subclause
			 (II)—
						(i)by
			 inserting (other than scheduled release information) before
			 to the Commissioner;
						(ii)by
			 inserting (other than scheduled release information) before
			 after 30 days; and
						(iii)by
			 inserting except that the Commissioner shall not make a payment under
			 this subclause to an institution if the institution does not furnish scheduled
			 release information at least 30 days before the scheduled release or does not
			 have in place personnel and procedures to inform and assist inmates scheduled
			 to be released in applying to have their benefits under this title
			 resumed before the period.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 1
			 year after the date of the enactment of this Act.
				(3)Notice of
			 requirement to furnish information about scheduled release of
			 inmatesThe Commissioner of Social Security shall notify each
			 institution with which the Commissioner has entered into an agreement under
			 section 202(x)(3)(B)(i) of the Social Security Act of the payment restriction
			 added by paragraph (1) of this subsection.
				(c)Notice and
			 training related to pre-release agreementsSection 202(x)(3)(B)
			 of such Act (42 U.S.C. 402(x)(3)(B)) is amended by adding at the end the
			 following:
				
					(v)The Commissioner shall biennially
				notify each State or local institution comprising a jail, prison, penal
				institution, or correctional facility, and any other State or local institution
				a purpose of which is to confine individuals as described in paragraph
				(1)(A)(ii) of the availability of the agreements provided for in this
				subparagraph.
					(vi)The Commissioner shall, from time to
				time, offer institutions described in clause (v) training in entering into the
				agreements provided for in this subparagraph.
					(vii)Within 6 months after the end of
				each fiscal year, the Commissioner shall submit to the Congress a written
				report on the activities conducted pursuant to this subparagraph during the
				fiscal
				year.
					.
			5.Medicaid
			 benefits
			(a)Reinstatement of
			 Medicaid enrollment
				(1)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 l396b(a)) is amended—
					(A)by striking
			 and at the end of paragraph (72);
					(B)by striking the
			 period at the end of paragraph (73) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (73) the following new paragraph:
						
							(74)provide that in the case of any individual
				enrolled for medical assistance under the State plan immediately before
				becoming an inmate of a public institution—
								(A)the enrollment of
				such individual shall be reinstated upon release from such institution unless
				and until there is a determination that the individual is no longer eligible to
				be so enrolled; and
								(B)any period of
				continuous eligibility in effect on the date the individual became such an
				inmate shall be reinstated as of the date of the release and the duration of
				such period shall be determined without regard to the period in which the
				individual was such an
				inmate;
								.
					(2)Increased
			 funding for State implementation of reinstatement systemSection
			 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the
			 end the following new subsection:
					
						(aa)Initial
				increase in federal matching rate for State implementing reinstatement
				systemFor the first 4
				calendar quarters beginning after the date a State modifies its computer system
				described in subsection (a)(3)(A)(i) so that it can easily provide for the
				reinstatement of medical assistance required under section 1902(a)(74), such
				subsection shall be applied as if the reference to 90 percent
				were a reference to 95
				percent.
						.
				(3)Clarification of
			 treatment of certain administrative expensesNothing in section
			 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) shall be construed as
			 prohibiting or preventing the provision of Federal financial participation
			 under section 1903(a) of such Act (42 U.S.C. 1396b(a)) to States for reasonable
			 administrative costs of determining eligibility status of individuals described
			 in section 1902(a)(74) of such Act, as inserted by paragraph (1).
				(4)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 individuals who are released from being an inmate of a public institution on or
			 after the first day of the first calendar quarter beginning more than 90 days
			 after the date of the enactment of this Act.
				(b)Authorization of
			 case management servicesThe
			 first sentence of section 19l5(g)(1) of the Social Security Act (42 U.S.C.
			 1396n(g)(1)) is amended by inserting before the period at the end the
			 following: and for the purpose of providing no more than three case
			 management services, without regard to the subdivision (A) following section
			 1905(a)(28), in order to engage in planning for services following release from
			 a public institution.
			
